PER CURIAM.
Appellants appeal from a final judgment denying real estate brokerage fees. Appel-lees maintain that this appeal is wholly without redeeming legal merit and seek attorney’s fees on appeal. We agree with appellees’ position and affirm the judgment appealed from without further comment except to instruct the trial judge on remand to award appellees a reasonable attorney’s fee for defense of this appeal.
AFFIRMED and REMANDED WITH INSTRUCTION.
SMITH and MINER, JJ., and PEARSON, Tillman (Ret’d), Associate Judge, concur.